


 
ASSET PURCHASE AGREEMENT


This Asset Purchase Agreement (this “Agreement”), dated July 28 2010, is made
between Entertainment Arts Research, Inc., a Nevada corporation (the “Seller”)
and QE Brushes, Inc., a Nevada corporation (the “Buyer”).


RECITALS


WHEREAS, the Buyer desires to acquire 1,680,000 restricted shares of common
stock of Entertainment Arts Research Inc. from Seller in exchange for certain
securities of the Buyer more particularly described below.


WHEREAS, capitalized terms used, and not otherwise defined, in this Agreement
shall have the meanings assigned to such terms in Section 7.1(a).


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties agree as follows:


ARTICLE 1
STOCK


Section 1.1       Sale of Stock


Upon the terms and subject to the conditions set forth in this Agreement, at the
Closing, the Seller will sell 1,680,000 restricted shares of common stock of
Entertainment Arts Research, Inc., a Nevada corporation to the Buyer.


ARTICLE 2
PURCHASE PRICE


Section 2.1
Purchase Price



In consideration of the receipt of 1,680,000 restricted shares of common stock
of Entertainment Arts Research, Inc. from the Seller, the Buyer shall, at the
Closing, issue to Seller a stock certificate representing 7,000,000 post-reverse
split fully paid and non-assessable restricted shares of Buyer’s common stock
(the “Purchase Price”) and the Company will issue up to 2,000,000 shares of
voting, convertible preferred stock which will, upon appropriate amendment to
the Company’s articles of incorporation, and be convertible into the same number
of restricted shares of common stock.  The Company will have 90 days from
closing to cause its articles of incorporation to be amended to increase its
authorized shares of common stock to 100,000,000 shares of common stock, par
value $0.001 per share.




 
-1-

--------------------------------------------------------------------------------

 


ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE SELLER


The Seller represents and warrants to the Buyer as follows:


Section 3.1       Corporate Existence and Power


Entertainment Arts Research Inc. is a corporation duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation and all other jurisdictions in which it is required to be
qualified to engage in business, and has all requisite corporate power and
authority to own, lease and operate its properties and to carry on its business
substantially as now conducted, except where the failure to do so would not
have, individually or in the aggregate, a material adverse effect.  For purposes
of this Agreement, the term “material adverse effect” means any event, change,
occurrence, circumstance or development which has had or, to the knowledge of
the Seller, would have a material adverse effect on the condition (financial or
otherwise), business, assets or results of operations of Entertainment Arts
Research Inc., or that materially adversely affects the ability of the Buyer to
consummate the transactions contemplated by this Agreement and the other
Transaction Documents or materially impairs or delays the Seller’s ability to
perform its obligations hereunder.


Section 3.2
Corporate Authorization



Seller has all necessary corporate power and authority to enter into this
Agreement and the other Transaction Documents and to consummate the transactions
contemplated hereunder.  The board of directors of the Seller has approved this
Agreement and the other Transaction Documents and the transactions contemplated
hereby and thereby, and no further corporate or stockholder action is required
on the part of the Seller in connection with the consummation of the
transactions contemplated by this Agreement and the other Transaction
Documents.  The execution, delivery and performance of this Agreement and the
other Transaction Documents to be executed and delivered by the Seller and the
consummation by the Seller of the transactions contemplated hereunder and
thereunder have been duly and validly authorized by all necessary corporate
action on the part of the Seller.  This Agreement has been and the other
Transaction Documents have been, or will be, as applicable, duly executed and
delivered by the Seller and, assuming the due authorization, execution and
delivery hereof by the Seller, constitute, or will constitute, as applicable,
legal, valid and binding agreements of the Seller.


Section 3.3       Governmental Authorization


The execution, delivery and performance by the Seller of this Agreement and the
other Transaction Documents and the consummation by the Seller of the
transactions contemplated hereby and thereby do not require any consent,
approval, compliance, exemption, authorization or permit of or other action by,
or filing with, any Governmental Authority, other than such requirements which
have already been completed, filings and approvals which are not required prior
to the consummation of the transactions contemplated by this Agreement and the
other Transaction Documents or where the failure of any such consent, approval,
compliance, exemption, authorization or permit to be obtained, action to be
taken or filing to be made would not have, individually or in the aggregate, a
Seller Material Adverse Effect.


 
-2-

--------------------------------------------------------------------------------

 


Section 3.4       Non-Contravention


The execution, delivery and performance by the Seller of this Agreement and the
other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby do not and will not (a) contravene or conflict
with or result in any violation or breach of any provision of the certificate of
incorporation or bylaws of the Seller, (b) assuming compliance with the matters
referred to in Section 4.3, contravene or conflict with or result in a violation
or breach of any provision of any Requirement of Law or Order binding upon or
applicable to the Seller, or (c) require any consent or other action by any
Person under, constitute a default under or give rise to a right of termination,
cancellation or acceleration of any right or obligation or to the loss of any
benefit or material adverse modification of the effect (including an increase in
the price paid by, or cost to, the Seller) of, or under any provision of any
agreement or other instrument to which any Seller is a party or that is binding
upon any Seller or any license, franchise, permit or other similar authorization
held by any Seller or (d) violate, conflict with or result in any breach,
default or contravention of (with due notice or lapse of time or both), or the
creation or imposition of any Liens on any asset of the Seller or that would not
have, individually or in the aggregate, a Seller Material Adverse Effect.


Section 3.5       Financial Condition


The Seller has delivered to the Buyer true and correct copies of (i) the
financial statements of Entertainment Arts Research Inc. for the fiscal year
ended December 31, 2009 (the “Seller Annual Financials”) and (ii) the financial
statements of Entertainment Arts Research Inc. for the fiscal quarter ended
March 31, 2010 and (the “Seller Interim Financials”).  The Seller Annual
Financials and the Seller Interim Financials have been prepared in accordance
with GAAP and present fairly in all material respects the combined or
consolidated financial condition (as applicable) of the applicable entities, as
the case may be, as of the dates thereof, and the combined or consolidated
results of operations (as applicable) of the applicable entities for the period
then ended.


Section 3.6
Absence of Certain Changes



Since 1999, Entertainment Arts Research Inc. has operated its business, in all
material respects, in the ordinary course consistent with past practices, and
there has not been a Seller Material Adverse Effect.


Section 3.7       Litigation


No litigation (including derivative actions), arbitration proceeding or
governmental investigation or proceeding is pending or, threatened against
Entertainment Arts Research Inc. or any of Entertainment Arts Research Inc.’s
officers or directors which, if adversely determined, would reasonably be
expected to have a Seller Material Adverse Effect.


Section 3.8       Taxes


The Entertainment Arts Research Inc. has timely filed all Tax Returns and
reports required to be filed by it and has paid all taxes as shown to be owed on
such returns and reports.


 
-3-

--------------------------------------------------------------------------------

 


Section 3.9       Title to Properties; Leases


Entertainment Arts Research Inc. has good and marketable title to, or in the
case of leased property and assets, valid leasehold interests in, all of its
tangible personal properties and assets used or held for use in the conduct of
its business, and such properties and assets are free and clear of any liens.


Section 3.10     Compliance with Laws; Government Approvals


(1)   Entertainment Arts Research Inc. is in compliance with any Requirement of
Law, Order, permit, license or other governmental authorization or approval
applicable to its business or by which any of its properties, assets or
operations of its business is bound or affected, except for failures to comply
or violations that would not have, individually or in the aggregate, a Seller
Material Adverse Effect.  To Seller’s knowledge, since 1999 Entertainment Arts
Research Inc., in the operation of its business, has not violated any applicable
Requirement of Law, Order, permit, license or other governmental authorization
or approval, except for violations which, individually or in the aggregate,
would not have a Seller Material Adverse Effect.


(2)  Entertainment Arts Research Inc. holds all orders and all consents,
permits, licenses, variances, exemptions and approvals from Governmental
Authorities that are material to the operation of its business.  Entertainment
Arts Research Inc. is in compliance with the terms of such consents, permits,
licenses, variances, exemptions, orders and approvals, except where the failure
to so comply would not have, individually or in the aggregate, a Seller Material
Adverse Effect.


Section 3.11
Environmental Matters



(1)  Entertainment Arts Research Inc. has complied with and is in compliance
with all Environmental Laws applicable to its business, except for such
instances of noncompliance that would not have, individually or in the
aggregate, a Seller Material Adverse Effect;
 
(2)   Entertainment Arts Research Inc. holds and has held all permits required
pursuant to Environmental Laws in connection with its business and is and has
been in compliance with such permits, except for the failure to hold such
permits and such instances of noncompliance that would not have, individually or
in the aggregate, a Seller Material Adverse Effect; and


(3)  There is no action, suit, claim, investigation or proceeding (whether
judicial, arbitral, administrative or other) pending or, to the Seller’s
knowledge threatened against Entertainment Arts Research Inc. pursuant to
Environmental Laws that would have, individually or in the aggregate, a Seller
Material Adverse Effect.


Section 3.12     Insurance


Entertainment Arts Research Inc. is not covered by insurance.


 
-4-

--------------------------------------------------------------------------------

 


Section 3.13     Accuracy of Statements


The representations and warranties of the Seller contained in this Agreement,
taken together and as modified by any Schedules or Exhibits, do not contain any
untrue statement of a material fact and do not omit to state a material fact
that would make the representations and warranties untrue in a material respect.


Section 3.14     Securities and Exchange Commission Filings


Entertainment Arts Research Inc. does not file reports with the Securities and
Exchange Commission.


Section 3.15     Finders and Investment Bankers


There is no broker, finder or other intermediary who has been retained by or is
authorized to act on behalf of the Seller who might be entitled to any fee or
commission in connection with the transactions contemplated by this Agreement
and the other Transaction Documents.


Section 3.16     No Other Representations


Except as specifically set forth in this Article III, the Seller has not made,
and the Seller agrees that it has not relied upon, any other representations or
warranties, whether expressed or implied.


Section 3.17
No Material Liabilities or Obligations



Entertainment Arts Research Inc. has no material liabilities or future
obligations contingent, contractual or otherwise including but not limited to
notes payable and accounts payable and is not a party to any executory
agreements.


Section 3.18     Entertainment Arts Research Inc. Not Subject To Bankruptcy


Entertainment Arts Research Inc. is not and has not been the subject of any
voluntary or involuntary bankruptcy proceedings.


Section 3.19     Capitalization of Entertainment Arts Research Inc.


Entertainment Arts Research Inc. has 71,222960 shares of common stock and
26,465,600 shares of preferred stock issued and outstanding and has no
outstanding options, warrants or other securities exercisable or convertible
into shares of Entertainment Arts Research Inc.’s common or preferred stock
other than as described in Entertainment Arts Research Inc.’s financial
statements.


Section 3.20     Blank Check or Shell Company


Entertainment Arts Research Inc. is not a “blank check company” or a “shell
company” as such terms are defined in the Securities Act.


 
-5-

--------------------------------------------------------------------------------

 


Section 3.22     Minute Book.


Entertainment Arts Research Inc.’s Minute Book is accurate, complete




ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE BUYER


Buyer represents and warrants to the Seller as follows:


Section 4.1       Corporate Existence and Power


Buyer is a corporation duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation and all other jurisdictions
in which it is required to be qualified to engage in business, and has all
requisite corporate power and authority to own, lease and operate its properties
and to carry on its business substantially as now conducted, except where the
failure to do so would not have, individually or in the aggregate, a Buyer
Material Adverse Effect.  For purposes of this Agreement, the term “Buyer
Material Adverse Effect” means any event, change, occurrence, circumstance or
development which has had or, to the knowledge of the Buyer, would have a
material adverse effect on the condition (financial or otherwise), business,
assets or results of operations of the Buyer, or that materially adversely
affects the ability of the Buyer to consummate the transactions contemplated by
this Agreement and the other Transaction Documents or materially impairs or
delays the Buyer’s ability to perform its obligations hereunder.


Section 4.2
Corporate Authorization



Buyer has all necessary corporate power and authority to enter into this
Agreement and the other Transaction Documents and to consummate the transactions
contemplated hereunder.  The board of directors of the Buyer has approved this
Agreement and the other Transaction Documents and the transactions contemplated
hereby and thereby, and no further corporate or stockholder action is required
on the part of the Buyer in connection with the consummation of the transactions
contemplated by this Agreement and the other Transaction Documents.  The
execution, delivery and performance of this Agreement and the other Transaction
Documents to be executed and delivered by the Buyer and the consummation by the
Buyer of the transactions contemplated hereunder and hereunder have been duly
and validly authorized by all necessary corporate action on the part of the
Buyer.  This Agreement has been and the other Transaction Documents have been,
or will be, as applicable, duly executed and delivered by the Buyer and,
assuming the due authorization, execution and delivery hereof by the Seller,
constitute, or will constitute, as applicable, legal, valid and binding
agreements of the Buyer.


Section 4.3       Governmental Authorization


The execution, delivery and performance by the Buyer of this Agreement and the
other Transaction Documents and the consummation by the Buyer of the
transactions contemplated hereby and thereby do not require any consent,
approval, compliance, exemption, authorization or permit of or other action by,
or filing with, any Governmental Authority, other than such requirements which
have already been completed, filings and approvals which are not required prior
to the consummation of the


 
-6-

--------------------------------------------------------------------------------

 


transactions contemplated by this Agreement and the other Transaction Documents
or where the failure of any such consent, approval, compliance, exemption,
authorization or permit to be obtained, action to be taken or filing to be made
would not have, individually or in the aggregate, a Buyer Material Adverse
Effect.


Section 4.4       Non-Contravention


The execution, delivery and performance by the Buyer of this Agreement and the
other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby do not and will not (a) contravene or conflict
with or result in any violation or breach of any provision of the certificate of
incorporation or bylaws of the Buyer, (b) assuming compliance with the matters
referred to in Section 4.3, contravene or conflict with or result in a violation
or breach of any provision of any Requirement of Law or Order binding upon or
applicable to the Buyer, or (c) require any consent or other action by any
Person under, constitute a default under or give rise to a right of termination,
cancellation or acceleration of any right or obligation or to the loss of any
benefit or material adverse modification of the effect (including an increase in
the price paid by, or cost to, the Buyer) of, or under any provision of any
agreement or other instrument to which any Buyer is a party or that is binding
upon any Buyer or any license, franchise, permit or other similar authorization
held by any Buyer or (d) violate, conflict with or result in any breach, default
or contravention of (with due notice or lapse of time or both), or the creation
or imposition of any Liens on any asset of the Buyer or that would not have,
individually or in the aggregate, a Buyer Material Adverse Effect.


Section 4.5       Financial Condition


The Buyer has delivered to the Seller true and correct copies of (i) the audited
financial statements of Buyer for the fiscal year ended December 31, 2009 (the
“Buyer Annual Financials”) and (ii) the unaudited financial statements of the
Buyer for the fiscal quarters ended March 31, 2010 and April 30, 2008 (the
“Buyer Interim Financials”).  The Buyer Annual Financials and the Buyer Interim
Financials have been prepared in accordance with GAAP and present fairly in all
material respects the combined or consolidated financial condition (as
applicable) of the applicable entities, as
the case may be, as of the dates thereof, and the combined or consolidated
results of operations (as applicable) of the applicable entities for the period
then ended.


Section 4.6
Absence of Certain Changes



Since July 19, 2007, the Buyer has operated its business, in all material
respects, in the ordinary course consistent with past practices, and there has
not been a Buyer Material Adverse Effect.


Section 4.7       Litigation


No litigation (including derivative actions), arbitration proceeding or
governmental investigation or proceeding is pending or, threatened against the
Buyer or any of Buyer’s officers or directors which, if adversely determined,
would reasonably be expected to have a Buyer Material Adverse Effect.


 
-7-

--------------------------------------------------------------------------------

 


Section 4.8       Taxes


The Buyer has timely filed all Tax Returns and reports required to be filed by
it and has paid all taxes as shown to be owed on such returns and reports.


Section 4.9       Title to Properties; Leases


The Buyer has good and marketable title to, or in the case of leased property
and assets, valid leasehold interests in, all of its tangible personal
properties and assets used or held for use in the conduct of its business, and
such properties and assets are free and clear of any liens.


Section 4.10     Compliance with Laws; Government Approvals


(1)   The Buyer is in compliance with any Requirement of Law, Order, permit,
license or other governmental authorization or approval applicable to its
business or by which any of its properties, assets or operations of its business
is bound or affected, except for failures to comply or violations that would not
have, individually or in the aggregate, a Buyer Material Adverse Effect.  To the
Buyer’s knowledge, since July 19, 2007 the Buyer, in the operation of its
business, has not violated any applicable Requirement of Law, Order, permit,
license or other governmental authorization or approval, except for violations
which, individually or in the aggregate, would not have a Buyer Material Adverse
Effect.


(2)  The Buyer holds all orders and all consents, permits, licenses, variances,
exemptions and approvals from Governmental Authorities that are material to the
operation of its business.  The Buyer is in compliance with the terms of such
consents, permits, licenses, variances, exemptions, orders and approvals, except
where the failure to so comply would not have, individually or in the aggregate,
a Buyer Material Adverse Effect.


Section 4.11
Environmental Matters



(1)  The Buyer has complied with and is in compliance with all Environmental
Laws applicable to its business, except for such instances of noncompliance that
would not have, individually or in the aggregate, a Buyer Material Adverse
Effect;
 
(2)   The Buyer holds and has held all permits required pursuant to
Environmental Laws in connection with its business and is and has been in
compliance with such permits, except for the failure to hold such permits and
such instances of noncompliance that would not have, individually or in the
aggregate, a Buyer Material Adverse Effect; and


(3)  There is no action, suit, claim, investigation or proceeding (whether
judicial, arbitral, administrative or other) pending or, to the Buyer’s
knowledge threatened against Buyer pursuant to Environmental Laws that would
have, individually or in the aggregate, a Buyer Material Adverse Effect.




 
-8-

--------------------------------------------------------------------------------

 


Section 4.12     Insurance


The Buyer is not covered by insurance.


Section 4.13     Accuracy of Statements


The representations and warranties of the Buyer contained in this Agreement,
taken together and as modified by any Schedules or Exhibits, do not contain any
untrue statement of a material fact and do not omit to state a material fact
that would make the representations and warranties untrue in a material respect.


Section 4.14     Securities and Exchange Commission Filings


The Buyer has filed all forms, reports, schedules, statements and other
documents (including all exhibits, annexes, supplements and amendments to such
documents) required to be filed by it under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) and the Securities Act of 1933, as amended (the
“Securities Act”), (such documents shall be referred to herein as, the “SEC
Reports”).  The SEC Reports, including any financial statements or schedules
included or incorporated therein by reference, at the time they were filed, (i)
complied in all material respects with the requirements of the Exchange Act or
the Securities Act or both, as the case may be, applicable to those SEC Reports
and (ii) did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated or necessary in order to make the
statements made in those SEC Reports, in the light of the circumstances under
which they were made, not misleading.  After completion of the acquisition of
the Property, the Company will maintain its reporting status with the SEC and
will not under any circumstances file a Form 15 with the SEC deregistering its
shares of common under section 12(g), section 13, or section 15(d) of the
Securities Exchange Act of 1934, as amended.


Section 4.15     Finders and Investment Bankers


There is no broker, finder or other intermediary who has been retained by or is
authorized to act on behalf of the Buyer who might be entitled to any fee or
commission in connection with the transactions contemplated by this Agreement
and the other Transaction Documents.


Section 4.16     No Other Representations


Except as specifically set forth in this Article IV, the Buyer has not made, and
the Seller agrees that it has not relied upon, any other representations or
warranties, whether expressed or implied.


Section 4.17     No Material Liabilities or Obligations


Buyer has no material liabilities or future obligations contingent, contractual
or otherwise including but not limited to notes payable and accounts payable and
is not a party to any executory agreements.




 
-9-

--------------------------------------------------------------------------------

 


Section 4.18     Buyer Not Subject To Bankruptcy


Buyer is not and has not been the subject of any voluntary or involuntary
bankruptcy proceedings.


Section 4.19     Capitalization of Buyer


Buyer has 5,607,5000 post reverse split shares of common stock outstanding and 0
shares of preferred stock issued and outstanding and has no outstanding options,
warrants or other securities exercisable or convertible into shares of Buyer’s
common or preferred stock other than as described in Buyer’s financial
statements filed with the SEC.


Section 4.20     Blank Check or Shell Company


Buyer is not a “blank check company” as such term is defined by Rule 419 of the
Securities Act and has never offered any securities pursuant to Rule 419 of the
Securities Act.  Buyer is, however, a “shell company” as that term is defined in
Rule 405 of the Securities Act of 1933.


Section 4.21     Discontinuance of Present Operations


Should it choose to do so, Buyer can discontinue all of its present business
operations without any Buyer Material Adverse Effect.


Section 4.22     Minute Book.


Buyer’s Minute Book is accurate, complete and up to date.


Section 4.23     Capital Raise


Within 30 days of Closing, the Company will initiate raising additional cash to
be used for working capital.  The Company will complete the capital raise within
90 days of initiating the same.


Section 4.24     Funding Education


The Company will provide funds for Kristen Janice Edmonds to attend an online
school of art program.


Section 4.25     Reverse Stock Split


Buyer has reverse split its outstanding and authorized shares of common stock on
the basis of 1 share of common stock for each 2 shares of common stock
outstanding.  The Company’s authorized, but unissued shares of common stock have
been reverse split on the same 1 for 2 basis.




 
-10-

--------------------------------------------------------------------------------

 


Section 4.26     Share Issuances


At closing the Buyer will issue the number of restricted shares of common stock
opposite each of the following individuals.


EARI                                  7,000,000


Further, at closing, the Buyer will issue the number of restricted shares of
preferred stock opposite the following entity.


EARI                                  2,000,000


Each share of preferred stock is convertible into one share of commons stock
upon Buyer’s articles of incorporation being amended to increase its authorized
shares of common stock to 100,000,000.


Section 4.27     Return of Shares of Common Stock to Treasury


Prior to closing, Paul Charbonneau will return 190,000 shares of common stock of
the Buyer to treasury and the same will be cancelled.


Section 4.28     Consulting Agreements


Seller acknowledges that Buyer has entered into consulting agreements with
Robert Tassnari and Gregory Ruff wherein the Buyer engaged Robert Tassnari and
Gregory Ruff as consultants to the Buyer in consideration of the payment to each
of 2,500,000 shares of common stock.


Section 4.29     Registration Statement


Within 90 days of Closing, the Buyer will file a Form S-1 registration statement
with the SEC registering shares of common stock owned by individuals as
determined by the Buyer.  The Buyer will retain The Law Office of Conrad C.
Lysiak, P.S. to prepare said registration statement, provided The Law Office of
Conrad C. Lysiak, P.S.’s fee for the registration statement does not exceed
$30,000.00.

 


 
-11-

--------------------------------------------------------------------------------

 


ARTICLE 5
COVENANTS


Section 5.1       Confidentiality


Seller and Buyer acknowledge that the transactions described herein are of a
confidential nature and Seller and Buyer agree not to disclose any of such
confidential information, except to (i) their respective legal, financial, and
accounting advisors, (ii) their lenders, shareholders, officers, and directors,
or (iii) as required by law.


Section 5.2       Further Assurances


(1)  From time to time following the Closing, at the request of any of the
parties and without further consideration, the Buyer or the Seller, as the case
may be, shall cause their applicable Affiliates to, execute and deliver such
further documents, perform such further acts, and fully cooperate with each
other, as may be reasonably necessary in order to effectively transfer and
convey the Assets to the Buyer on the terms herein contained, and to otherwise
comply with the terms of this Agreement and the other Transaction Documents.


(2)  Each of the parties shall, as promptly as practicable after the Closing
Date, make all filings required to be made by it under any Requirement of Law
relating to the transactions contemplated by this Agreement and shall cooperate
with the other parties with respect to such filings.


Section 5.3       Indemnification


(1)  The Seller agrees to indemnify and hold harmless the Buyer (and its
directors, officers, managers, members, employees, successors and assigns,
referred to collectively herein as the “Buyer Indemnified Parties”) from and
against any Losses arising out of or relating to any breach by the Seller of any
representation, warranty, covenant or agreement of the Seller pursuant to this
Agreement.


(2)  The Buyer agrees to indemnify and hold harmless the Seller (and its
directors, officers, managers, members, employees, successors and assigns,
referred to collectively herein as the “Seller Indemnified Parties”, and
together with the Buyer Indemnified Parties, the “Indemnitee”) from and against
any Losses arising out of or relating to any breach by the Buyer of any
representation, warranty, covenant or agreement of the Buyer pursuant to this
Agreement.


Section 5.4       Indemnification Procedures


(1)  Promptly after discovery or receipt by any Indemnitee of notice of any
demand, claim or circumstance which would or might give rise to a claim or the
commencement (or threatened commencement) of any action, proceeding or
investigation (an “Asserted Liability”) that may result in Losses, the
Indemnitee shall give written notice thereof (the “Claims Notice”) to the Person
or Persons obligated to provide indemnification pursuant to Section 5.3
(collectively, the “Indemnifying Party”).  The Claims Notice shall describe the
Asserted


 
-12-

--------------------------------------------------------------------------------

 


Liability in reasonable detail and shall indicate the amount (estimated, if
necessary, and to the extent feasible) of the Losses that have been or may be
suffered by the Indemnitee.  The Indemnitee shall thereupon give the
Indemnifying Party reasonable access to the books, records and assets of the
Indemnitee which evidence or support such Claims Notice and any act, omission or
occurrence giving rise to such claim and the right, upon prior notice during
normal business hours, to interview any appropriate personnel of the Indemnitee
related thereto.  Not more than thirty (30) days following receipt of the Claims
Notice, the Indemnified Party shall give written notice to the Indemnitee that
it either (i) accepts liability for the matter set forth in the Claims Notice,
and the amount thereof, or (ii) disputes such liability and/or the amount
thereof, and the specific grounds for such dispute.  Failure of the Indemnitee
to give the notice provided in the preceding sentence within the time period
there provided shall have the same effect as notice under clause (i) of the
preceding sentence.  If the Indemnifying Party gives timely notice to the
Indemnitee that it disputes liability for the matter set forth in a Claims
Notice, and/or the amount thereof, the parties shall endeavor for a period of
twenty (20) days following the Indemnitee’s receipt of such notice (the
“Reconciliation Period”) to resolve their differences.  Thereafter, any party
shall be free to institute litigation to resolve such differences.


(2)  The Indemnifying Party may elect to compromise or defend, at its own
expense and by its own counsel, any Asserted Liability for which it has
accepted, or is deemed to have accepted, liability pursuant to Section
5.4(a).  If the Indemnifying Party elects to compromise or defend such Asserted
Liability, it shall within thirty (30) days (or sooner, if the nature of the
Asserted Liability so requires) notify the Indemnitee in writing of its intent
to do so.  In such event, the Indemnitee shall cooperate, at the expense of the
Indemnifying Party, in the compromise of, or defense against, such Asserted
Liability and may also, at its option, choose to participate in such defense or
compromise through counsel of its choosing at its expense.  If the Indemnifying
Party elects not to compromise or defend the Asserted Liability, fails to notify
the Indemnitee of its election as herein provided or contests its obligation to
indemnify under this Agreement, the Indemnitee may pay, compromise or defend
such Asserted Liability.  Notwithstanding the foregoing, neither the
Indemnifying Party nor the Indemnitee may settle or compromise any claim over
the written objection of the other; provided, however, that (i) consent to
settlement or compromise shall not be unreasonably withheld or delayed and (ii)
the Indemnifying Party may settle claims for monetary damages, only, without the
consent of the Indemnitee.


(3)  Notwithstanding any other provision contained herein to the contrary, the
failure to notify, or any delay in notifying, the Indemnifying Party of an
Asserted Liability will not relieve the Indemnifying Party of any liability that
it may have to the Indemnitee, except to the extent the Indemnifying Party’s
position is prejudiced as a result of any failure or delay of the Indemnitee in
providing any Claims Notice to such Indemnifying Party.






 
-13-

--------------------------------------------------------------------------------

 


Section 5.5       Confidential Information


At all times after the Closing Date, the parties and their directors, officers,
employees, accountants, consultants, legal counsel, investment bankers, agents
and other representatives shall treat in confidence, and shall not use in any
manner, information obtained from another party that is confidential or
proprietary (“Confidential Information”).  Confidential Information shall not be
communicated to any third Person (other than the parties’ respective counsel,
accountants, financial advisors or consultants who shall also agree to maintain
the confidentiality of, and to not use, the Confidential Information).  The
obligation to treat Confidential Information in confidence shall not apply to
any Confidential Information which (i) is or becomes available to any party from
a source other than another party, (ii) is or becomes available to the public
other than as a result of disclosure by such party or (iii) is required to be
disclosed under applicable law or judicial process, but only to the extent it
must be disclosed.


Section 5.6       Exchange of Information


Each of the parties represents to the other that it is a sophisticated investor
as that term is defined in the rules and regulations of the Securities and
Exchange Commission; has been furnished with the same information that can be
found in a Form S-1 registration statement; understands the information; is
familiar with the other party’s business; and, has had an opportunity to ask
questions of management.


ARTICLE 6
CLOSING


Section 6.1       Closing Date and Place


The closing of the transactions contemplated hereby (the “Closing”) will take
place as determined by the parties (the “Closing Date”).




ARTICLE 7
MISCELLANEOUS


Section 7.1       Definitions


 As used in this Agreement, and unless the context requires a different meaning,
the following terms have the meanings indicated:


“Affiliate” means with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such specified Person.


“Business Day” means any day other than a Saturday, Sunday or a federal holiday,
and shall consist of the time period from 12:01 a.m. through 12:00 midnight
Eastern Time.






 
-14-

--------------------------------------------------------------------------------

 


“Contingent Obligation” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to
or otherwise to invest in a debtor, or otherwise to assure a creditor against
loss) any indebtedness, obligation or other liability of any other Person (other
than by endorsements of instruments in the course of collection or other similar
transactions in the ordinary course of business), or guarantees the payment of
dividends or other distributions upon the shares of any other Person.  The
amount of any Person’s obligation in respect of any Contingent Obligation shall
(subject to any limitation set forth therein) be deemed to be the principal
amount of the debt, obligation or other liability supported thereby.


“Contract” means any oral or written license agreement, lease, franchise,
contract, agreement, commitment or other binding arrangement (including any
amendments, modifications, extensions or replacements thereof) used in and
related to the Brands, which, for the avoidance of doubt, excludes all Contracts
related to software.


“Environmental Laws” means, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq., the
Emergency Planning and Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et
seq., the Resource Conservation and Recovery Act, 42. U.S.C. § 6901 et seq., the
Toxic Substances Control Act, 15 U.S.C. §  2601 et seq., the Federal
Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. § 136 et seq., the Clean
Air Act, 42 U.S.C. § 7401 et seq., the Clean Water Act (Federal Water Pollution
Control Act), 33 U.S.C. § 1251 et seq., the Safe Drinking Water Act, 42 U.S.C. §
300f et seq., the Hazardous Materials Transportation Act, 49 U.S.C. § 1801 et
seq., as any of the above statutes have been or may be amended from time to
time, all rules and regulations promulgated pursuant to any of the above
statutes, and any other foreign, federal, state or local law, statute,
ordinance, rule or regulation governing Environmental Matters, as the same have
been or may be amended from time to time, and all applicable judicial and
administrative decisions, orders, and decrees relating to Environmental Matters.


“Environmental Matter” means any matter arising out of, relating to, or
resulting from pollution or protection of the environment.


“GAAP” means the generally accepted accounting principles in the United States
as defined by controlling pronouncements of the Financial Accounting Standards
Board, as from time to time supplemented and amended.


“Governmental Authority” means any domestic, foreign, international, national,
federal, state, provincial or local governmental, regulatory or administrative
authority, agency, commission, court, tribunal, arbitral body or self-regulated
entity.


“Knowledge” means with respect to any Person, the actual knowledge of the Person
and its affiliates following reasonable inquiry in the context of such
affiliates’ day-to-day responsibilities and not specifically for the purpose
hereof.




 
-15-

--------------------------------------------------------------------------------

 


“Losses” mean any claims, actions, proceedings, losses, liabilities, damages,
costs and expenses including, without limitation, reasonable fees and expenses
of counsel incurred by the applicable Indemnitee in any claim, action or
proceeding.


“Order” means any order, judgment, injunction, award, decree or writ handed down
or imposed by any Governmental Authority.


“Person” means any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
limited liability company, Governmental Authority or other entity of any kind,
and shall include any successor (by merger or otherwise) to such entity.


“Requirement of Law” means, as to any Person, any law, statute, treaty, rule,
regulation, right, privilege, qualification, license, franchise or determination
of an arbitrator or a court or other Governmental Authority or stock exchange,
in each case applicable or binding upon such Person or any of its property or to
which such Person or any of its property is subject or pertaining to any or all
of the transactions contemplated or referred to herein.


“Tax Returns” means all returns and reports required to be supplied to a tax
authority relating to taxes.


“Transaction Documents” means, collectively, this Agreement, the Bill of Sale
and Assignment documents, and any other documents delivered pursuant to this
Agreement.


Section 7.2
Governing Law; Consent to Jurisdiction; Waiver of Jury Trial



(1)  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEVADA WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES
THEREOF.  EACH OF THE PARTIES HERETO AGREES THAT ANY LEGAL ACTION BETWEEN THE
PARTIES RELATING TO THE PERFORMANCE OF THIS AGREEMENT OR THE INTERPRETATION OR
ENFORCEMENT OF THE TERMS HEREOF OR THEREOF, SHALL EXCLUSIVELY BE BROUGHT IN THE
STATE OR FEDERAL COURTS OF THE STATE OF NEVADA, HAVING JURISDICTION OF THE
SUBJECT MATTER THEREOF, AND EACH PARTY IRREVOCABLY CONSENTS TO PERSONAL
JURISDICTION IN ANY SUCH STATE COURT, WAIVES ANY RIGHT TO OBJECT TO SUCH VENUE
OR TO ASSERT THE DEFENSE OF FORUM NON-CONVENIENS, AND AGREES THAT SERVICE OF
COMPLAINT OR OTHER PROCESS MAY BE MADE BY CERTIFIED OR REGISTERED MAIL ADDRESSED
TO SUCH PARTY AT THE ADDRESS SET FORTH IN SECTION 7.11.


(2)  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO, THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY
BE FILED IN ANY COURT AND THAT RELATE TO THE TRANSACTIONS
CONTEMPLATED HEREBY, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.
 
 
-16-

--------------------------------------------------------------------------------

 

 
Section 7.3       Exhibits


Each Exhibit referred to herein is incorporated into this Agreement.  Such
Exhibits need not be physically attached hereto to be valid and binding if it is
appropriately identified on its face.


Section 7.4       Entire Agreement; Construction


(1)  This Agreement and the other Transaction Documents (including all
agreements and other documents contemplated herein and therein) constitute the
entire agreement among the parties relating to the subject matter hereof and
supersedes any prior understandings or agreements, written or oral, that relate
to the subject hereof (including any term sheets).


(2)  This Agreement and the other Transaction Documents may not be assigned
without the prior written consent of the other parties hereto; provided,
however, that the Buyer may, without the prior written consent of the Seller and
provided it remains liable for its obligations hereunder, assign its rights
under this Agreement and the other Transaction Documents to any existing or
newly-formed Affiliate or Affiliates of the Buyer.


(3)  This Agreement and the other Transaction Documents may not be amended
except by a writing that specifically references this Agreement and the other
Transaction Documents, as applicable, and that is signed by each party to this
Agreement and the other Transaction Documents, as applicable, provided that any
amendment requiring approval of the stockholders of the Buyer under Requirements
of Law may not be made without the requisite approval of those
stockholders.  The parties agree that each of them participated in the
preparation and negotiation of this Agreement and the other Transaction
Documents and the agreements contemplated hereby and thereby and that none of
this Agreement and the other Transaction Documents nor any of the agreements
contemplated hereby or thereby shall be construed against any party by virtue of
the fact that any party prepared or drafted such agreements.  Nothing in this
Agreement and the other Transaction Documents, expressed or implied, is intended
or shall be construed to confer upon, or create in, any Person other than the
parties and their respective successors and permitted assigns and Indemnitees
any right, remedy, claim or obligation under or by reason of this Agreement and
the other Transaction Documents, as the case may be.


Section 7.5       Interpretation


The table of contents and headings in this Agreement are for reference only and
shall not affect the meaning or interpretation of this Agreement.  Definitions
shall apply equally to both the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  All references in this
Agreement  to Articles, Sections and Exhibits shall be deemed to be references
to Articles and Sections of, and Exhibits to, this


 
-17-

--------------------------------------------------------------------------------

 


Agreement unless the context shall otherwise require.  The words “include,”
“includes” and
“including” when used in this Agreement shall be deemed to be followed by the
phrase “without limitation.”  The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this
Agreement.  Unless otherwise expressly provided herein, any agreement,
instrument or statute defined or referred to herein or in any agreement or
instrument referred to herein shall mean such agreement, instrument or statute
as from time to time amended, modified or supplemented, including (in the case
of agreements or instruments) by waiver or consent and (in the case of statutes)
by succession of comparable successor statutes and references to all attachments
thereto and instruments incorporated therein.


Section 7.6       Severability


The provisions of this Agreement shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability or the other provisions of this Agreement.  If any provision of
this Agreement, or the application of that provision to any Person or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted for that provision in order to carry out, so far
as may be valid and enforceable, the intent and purpose of the invalid or
unenforceable provision and (b) the remainder of this Agreement and the
application of the provision to other Persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of the provision, or the
application of that provision, in any other jurisdiction.


Section 7.7       Waiver


At any time, the Buyer, on the one hand, and the Seller, on the other hand, may
(a) extend the time for the performance of any of the obligations of the other
party or parties, as the case may be, (b) waive any inaccuracies in the
representations and warranties of the other party or parties, as the case may
be, contained in this Agreement or in any document delivered under this
Agreement or (c) subject to Requirements of Law, waive compliance with any of
the covenants or conditions contained in this Agreement.  Any agreement on the
part of a party to any extension or waiver shall be valid only if set forth in
an instrument in writing signed by such party.  The failure of any party to
assert any of its rights under this Agreement or otherwise shall not constitute
a waiver of such rights.


Section 7.8       Survival


All representations and warranties contained in this Agreement shall survive the
Closing for a period of one (1) year (the “Expiration Date”).  Any
representation, warranty or indemnity which is the subject of a claim or dispute
asserted in writing (or the subject of a proceeding) on or prior to the
Expiration Date shall survive with respect to such claim or dispute until its
final, non-appealable resolution.












 
-18-

--------------------------------------------------------------------------------

 


Section 7. 9      Counterparts; Telecopier


This Agreement may be executed in several counterparts, each of which shall be
an original and all of which shall constitute one and the same
Agreement.  Signature pages exchanged by telecopier shall be fully binding.


Section 7.10     Expenses


Each party shall pay all costs and expenses incurred or to be incurred by, or on
behalf of, such party and its Affiliates in negotiating and preparing this
Agreement and carrying out the transactions contemplated hereby, including,
without limitation, the fees and expenses of attorneys, investment bankers,
finders, brokers, accountants and other professionals.


Section 7.11     Notices


Notices hereunder will be in writing and in tangible form (rather than by e-mail
or similar electronic form) and served by certified United States Mail, express
overnight delivery, or telecopier, and shall be deemed effective upon receipt.


Notices to Seller will be addressed to:










Notices to the Buyer will be addressed to:








with a copies to Conrad C. Lysiak, Attorney at Law, 601 West First Avenue, Suite
903, Spokane, Washington 99201.


Section 7.12     Remedies; Specific Performance


Except as otherwise provided in this Agreement, any and all remedies expressly
conferred upon a party shall be cumulative with and not exclusive of any other
remedy contained in this Agreement, at law or in equity and the exercise by a
party of any one remedy shall not preclude the exercise of any other
remedy.  The parties to this Agreement agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement (without proving actual damages or
posting a bond or other security), this being in addition to any other remedy to
which they are entitled at law or in equity.






 
-19-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Asset Purchase Agreement as
of the date first above written.
 

 
SELLER:
 
 
  Entertainment Arts Research, Inc.      
BY:
JOHNATHAN EUBANKS
   
Jonathan Eubanks,  President, CEO

 
 
 
 
 
BY:
JOSEPH SAULTER
   
Joseph Saulter, Chairman of the Board

 

 
BUYER:
 
 
QE BRUSHES, INC.
     
BY:
MARC SALLS
   
Marc Salls, President



 
 
 
 
 
 
 
 
 
 
 
 


 
-20-

--------------------------------------------------------------------------------

 

